DETAILED ACTION
This Office Action is in response to the amendments filed on February 28, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/28/2020, 5/14/2021 and 10/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0322583) in view of Jang (WO 2018/012718 A1).
Regarding claim 14, Kim discloses (Fig 1) most aspects of the current invention including an organic electroluminescent device, comprising:
a stack structure in which an anode (100), a hole transporting area (301/302), an emissive layer (303), an electron transporting area (304-306), and a cathode (200) are sequentially stacked
wherein the electron transporting area comprises, an electron transporting layer (305) and an electron injection laver (306)

    PNG
    media_image1.png
    137
    289
    media_image1.png
    Greyscale
Furthermore, Kim teaches the organic electroluminescent device comprising a nitrogen compound which may be included in one or more of the layers provide in the stack structure (par 119). However, Kim does not show wherein the electron transporting layer comprises a compound represented by Chemical Formula 1.





On the other hand, Jang discloses compounds of the following form:

    PNG
    media_image2.png
    204
    673
    media_image2.png
    Greyscale





And further explains in paragraphs 12-21 where Y = O or S, n1-2 = 0-2, Ar1 = substituted or unsubstituted C6-30 aryl group, and X1-3 = N or CRa (with at least two being N). Also, Jang discloses embodiments (A-19)  which represents the Chemical Formula 1 of Jang such that X2 = N and Ar3-4 = C6 aryl group (phenyl) of Applicant’s Formulae 1 and 2. (See below)

    PNG
    media_image3.png
    282
    386
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    128
    284
    media_image4.png
    Greyscale






A-19				 	     A-19 with dotted illustrations for motivation

It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to modify compound A-19 as disclosed by Jang et al. (above) such that Ar1 = heteroaryl group having 13 nuclear atoms (dibenzofuranyl) and Ar2 = C6 aryl group (phenyl) of Applicant’s Formulae 1 and 2 such that  provided by the fact that the modification merely involves the exchange of one functional group (N) for another (CH) within the pyrimidine (as shown in the dotted boxes above in compound A-19), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Jang’s general formula, particularly in regards to the scope of X1-3), thus rendering the production predictable with a reasonable expectation of success.
Regarding claim 15, Jang discloses wherein the chemical formula 1 is reparented by the following chemical formula 2 or 3 (see A-19).

    PNG
    media_image5.png
    121
    303
    media_image5.png
    Greyscale




wherein X1 and X2 and Ar1 to Ar4 are the same as those defined in Claim 14 respectively.
Regarding claim 16, Jang discloses wherein Ar1 to Ar4 are each independently selected from the group consisting of a c1 to c40 alkyl group, c6 to c60 aryl group, a heteroaryl group having 5 to 60 nuclear atoms, C6 to C60 aryloxy group, a C6 to C60 arylphosphine oxide group, and a C6 to C60 arylamine group, wherein the alkyl group, the aryl group, the heteroaryl group, the aryloxy group, the arylphosphine oxide group and the arylamine group of Ar1 to Ar4 are each independently substituted or unsubstituted with one or more kinds of substituents selected from the group consisting of deuterium, halogen, a cyano group, a nitro group, a C1 to C60 alkyl group, a c6 to c60 aryl group, a heteroaryl group having 5 to 60 nuclear atoms, C6 to C60 aryloxy group, a C6 to C60 arylphosphine oxide group, and a C6 to C60 arylamine group and wherein when the substituents are plural in number, the substituents are the same as or different from each other.
Regarding claim 17, Kim discloses (Fig 1) wherein the compound represented by Chemical Formula 1 has an LUMO of 2.5 eV or more (page 19; table 1).
Regarding claim 18, Kim discloses (Fig 1) wherein the compound represented by Chemical Formula 1 has an energy difference (EHOMO - ELOMO) between HOMO and LUMO of 3.2 eV or more (par 37).
Regarding claim 19, Kim discloses (Fig 1) wherein the electron transporting area is co-deposited with an n-type dopant (par 109).
Regarding claim 20, Jang discloses wherein the compound represented by Chemical Formula 1 is represented by one of the following ET-01 to ET-21. (See ET-09)
Regarding claim 21, Kim discloses (Fig 1) most aspects of the current invention including an organic electroluminescent device, comprising:
a stack structure in which an anode (100), a hole transporting area (301/302), an emissive layer (303), an electron transporting area (304-306), and a cathode (200) are sequentially stacked
wherein the electron transporting area comprises, an auxiliary electron transporting layer (304), an electron transporting layer (305) and an electron injection laver (306)

    PNG
    media_image1.png
    137
    289
    media_image1.png
    Greyscale
Furthermore, Kim teaches the organic electroluminescent device comprising a nitrogen compound which may be included in one or more of the layers provide in the stack structure (par 119). However, Kim does not show wherein the electron transporting layer comprises a compound represented by Chemical Formula 1.




On the other hand, Jang discloses compounds of the following form:


    PNG
    media_image2.png
    204
    673
    media_image2.png
    Greyscale


And further explains in paragraphs 12-21 where Y = O or S, n1-2 = 0-2, Ar1 = substituted or unsubstituted C6-30 aryl group, and X1-3 = N or CRa (with at least two being N). Also, Jang discloses embodiments (A-19)  which represents the Chemical Formula 1 of Jang such that X2 = N and Ar3-4 = C6 aryl group (phenyl) of Applicant’s Formulae 1 and 2. (See below)


    PNG
    media_image3.png
    282
    386
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    128
    284
    media_image4.png
    Greyscale






A-19				 	     A-19 with dotted illustrations for motivation



It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to modify compound A-19 as disclosed by Jang et al. (above) such that Ar1 = heteroaryl group having 13 nuclear atoms (dibenzofuranyl) and Ar2 = C6 aryl group (phenyl) of Applicant’s Formulae 1 and 2 such that  provided by the fact that the modification merely involves the exchange of one functional group (N) for another (CH) within the pyrimidine (as shown in the dotted boxes above in compound A-19), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Jang’s general formula, particularly in regards to the scope of X1-3), thus rendering the production predictable with a reasonable expectation of success.
Regarding claim 22, Jang discloses wherein the chemical formula 1 is reparented by the following chemical formula 2 or 3 (see A-19).

    PNG
    media_image5.png
    121
    303
    media_image5.png
    Greyscale





wherein X1 and X2 and Ar1 to Ar4 are the same as those defined in Claim 14 respectively.
Regarding claim 23, Jang discloses wherein Ar1 to Ar4 are each independently selected from the group consisting of a c1 to c40 alkyl group, c6 to c60 aryl group, a heteroaryl group having 5 to 60 nuclear atoms, C6 to C60 aryloxy group, a C6 to C60 arylphosphine oxide group, and a C6 to C60 arylamine group, wherein the alkyl group, the aryl group, the heteroaryl group, the aryloxy group, the arylphosphine oxide group and the arylamine group of Ar1 to Ar4 are each independently substituted or unsubstituted with one or more kinds of substituents selected from the group consisting of deuterium, halogen, a cyano group, a nitro group, a C1 to C60 alkyl group, a c6 to c60 aryl group, a heteroaryl group having 5 to 60 nuclear atoms, C6 to C60 aryloxy group, a C6 to C60 arylphosphine oxide group, and a C6 to C60 arylamine group and wherein when the substituents are plural in number, the substituents are the same as or different from each other.
Regarding claim 24, Kim discloses (Fig 1) wherein the compound represented by Chemical Formula 1 has an LUMO of 2.5 eV or more (page 19; table 1).
Regarding claim 25, Kim discloses (Fig 1) wherein the compound represented by Chemical Formula 1 has an energy difference (EHOMO - ELOMO) between HOMO and LUMO of 3.2 eV or more (par 37).
Regarding claim 26, Kim discloses (Fig 1) wherein the electron transporting area is co-deposited with an n-type dopant (par 109).
Regarding claim 27, Jang discloses wherein the compound represented by Chemical Formula 1 is represented by one of the following ET-01 to ET-21. (See ET-09)
Regarding claim 28, Kim discloses (Fig 1) wherein the auxiliary electron transporting layer has (i) an ionization potential of 5.5 eV or more (par 36) and (ii) (EHOMO - ELOMO) ≥ 3.0 eV (par 37).



Regarding claim 29, Kim discloses (Fig 1) wherein the auxiliary electron transporting layer comprises a bipolar compound having both an electron withdrawing group (EWG) and an electron donating group (EDG) (par 35) and wherein the bipolar compound has (iii) ΔEst < 0.5 eV (ΔEst representing a difference between a singlet energy (S1) and a triplet energy (T1) of the compound) (par 38).
Regarding claim 30, Kim discloses (Fig 1) wherein the bipolar compound comprises an EWG moiety represented by the following Chemical Formula 4 (par 48).
Regarding claim 31, Kim discloses (Fig 1) wherein the moiety represented by Chemical Formula 4 is selected from the structure represented by the following Chemical Formula (see par 54).
Regarding claim 32, Kim discloses (Fig 1) wherein the electron donating group (EDG) included in the bipolar compound is an EDG moiety having an electron donating property greater than that of the electron withdrawing group (EWG) (see par 53 & 65).
Regarding claim 32, Differences in the electron donating properties will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such electron donating properties are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the electron donating properties and similar electron donating properties are known in the art (see e.g. Kim), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either (a) the critical nature of the claimed electron donating properties or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                            
/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/Q.A.B/           Examiner, Art Unit 2814